Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 14, 18 and 20 of U.S. Patent No. 10,502,199. Although the claims at issue are not identical, they are not patentably distinct from each other because they reflect the foundational elements of the electrostatic disc pump, namely, the cylindrical sidewall, end wall, driven wall, substrate, cylindrical leg structure, conductive plate(s) and associated drive elements, and openings.
Claims 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 14, 18 and 20 of U.S. Patent No. 10,502,199 in view of Potter (US20020182091).  ‘199 does not disclose the details of an end wall being formed from insulating materials or electret material.  However, Potter teaches .
Claims 29-32, 34-37 and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 of U.S. Patent No. 10,502,199 in view of Jaeb (US20110190670).  ‘199 does not disclose the details of a battery coupled to the pump.  However, it is well known to utilize a battery to power disc pumps as shown by Jaeb (see paragraph 60, note battery 514).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ a battery like that taught by Jaeb into the apparatus of Rensburg in order to allow the pump device to be used in remote locations.  Claims 31, 32, 34, 35, 36, 37, 40 and 41 are further disclosed in ‘199 in claims 1, 3, 5-7, 9, 11, and 13-14.
Claims 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 14, 18 and 20 of U.S. Patent No. 10,502,199 in view of Jaeb (US20110190670) and in further view of Potter (US20020182091).  ‘199 does not disclose the details of an end wall being formed from insulating materials or electret material.  However, Potter teaches actuating devices similar to that in ‘199 whose end walls utilize insulating materials or electret material (see Potter, paragraph 26).  It would have been obvious before the effective filing date of the invention to utilize such materials from Potter into the apparatus of ‘199 to provide efficient electrostatic operation of the pump device and prevent minimize electric charge dissipation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (US 5,542,821) in view of Kamiya (JP200974418A) and in further view of Hertzer (US 5,764,258).
Claim 22:  Dugan discloses a disc pump comprising a sidewall (see Figure below); a first end wall (42) coupled to a first end of the sidewall; a driven end wall (40) coupled to a second end of the sidewall to form a cavity for containing a fluid (Figs. 1-3), the driven end wall configured to oscillate at a drive frequency (Figs. 2-3); a substrate (14), the driven end wall disposed between the first end wall and the substrate (Figs. 1-3); a leg structure (see Figure below) extending from the sidewall and mounted to the substrate (Figs. 1-3), the leg structure spacing the substrate from the driven end wall (Figs. 1-3); a first opening (28) disposed in the first end wall and extending through the first end wall; and one or more second openings (44) disposed in the first end wall and extending through the first end wall.

    PNG
    media_image1.png
    254
    416
    media_image1.png
    Greyscale

Dugan does not disclose a cylindrical sidewall/leg structure.  However, Kamiya teaches a pump which incorporates cylindrical sidewall/leg layers (see Fig. 3) and which circular geometry would distribute bending stresses equally around the perimeter of the driven end wall.  It would have been obvious before the effective filing date of the invention to incorporate a cylindrical shape to the sidewall/leg structure of Dugan to prevent uneven stress concentrations around the driven end wall.
Dugan’s entire substrate is conductive and therefore also does not disclose a conductive plate mounted to the substrate and operatively associated with and parallel to the driven end wall.  However, Hertzer teaches a conductive plate (38) mounted to a substrate (2) and operatively associated with and parallel to a driven end wall (22).  It would have been obvious before the effective filing date of the invention to incorporate a conductive plate as taught by Hertzer into the apparatus of Dugan as the conductive plate would require less material than making the entire substrate a conductive piece, saving expense in the overall apparatus.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetzer (US 5,764,258) in view of Kamiya (JP200974418A).
Claim 22:  Hetzer discloses a disc pump comprising a sidewall (see Figure below); a first end wall (see Figure below) coupled to a first end of the sidewall; a driven end wall (22) coupled to a second end of the sidewall to form a cavity for containing a fluid (Fig. 2), the driven end wall configured to oscillate at a drive frequency (col. 2, lines 59-64); a substrate (2), the driven end wall disposed between the first end wall and the substrate (Fig. 2); a leg structure (see Figure below) extending from the sidewall and mounted to the substrate (Fig. 2), the leg structure spacing the substrate from the driven end wall (Fig. 2); a conductive plate (38) mounted to the substrate and operatively associated with and parallel to the driven end wall; a first opening (note openings at/near 18) disposed in the first end wall and extending through the first end wall; and one or more second openings (note openings at/near 26) disposed in the first end wall and extending through the first end wall.

    PNG
    media_image2.png
    325
    428
    media_image2.png
    Greyscale

Dugan does not disclose a cylindrical sidewall/leg structure.  However, Kamiya teaches a pump which incorporates cylindrical sidewall/leg layers (see Fig. 3) and which .
Claims 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP354093205A) in view of Kamiya (JP200974418A).
Claim 22:  Maruyama discloses a disc pump comprising a sidewall (note portion of 6 near one end of 3); a first end wall (note one end wall 1/2) coupled to a first end of the sidewall; a driven end wall (4) coupled to a second end of the cylindrical sidewall to form a cavity (3) for containing a fluid, the driven end wall configured to oscillate at a drive frequency (see Figs. 5-6); a substrate (note opposite other end wall 1/2), the driven end wall disposed between the first end wall and the substrate (Fig. 6); a leg structure (note opposite portion of 6 near opposite end of 3) extending from the sidewall and mounted to the substrate (Fig. 6), the leg structure spacing the substrate from the driven end wall (Fig. 6); a conductive plate (7) mounted to the substrate and operatively associated with and parallel to the driven end wall; a first opening (note opening near 1/2) disposed in the first end wall and extending through the first end wall; and one or more second openings (note other openings near 1/2) disposed in the first end wall and extending through the first end wall.
Dugan does not disclose a cylindrical sidewall/leg structure.  However, Kamiya teaches a pump which incorporates cylindrical sidewall/leg layers (see Fig. 3) and which circular geometry would distribute bending stresses equally around the perimeter of the driven end wall.  It would have been obvious before the effective filing date of the 
Claim 23:  Maruyama and Kamiya teach the previous limitations.  Maruyama further discloses that the conductive plate is configured to provide an electric field of reversible polarity and is electrically associated with the driven end wall to cause the driven end wall to oscillate at the drive frequency in response to reversing the polarity of the electric field of the conductive plate (see Fig. 6, note polarity reversal as can be appreciated from 5/7/8/19).  
Claim 24:  Maruyama and Kamiya teach the previous limitations.  Maruyama further discloses that the conductive plate is a first conductive plate (note one side 7), and the disc pump further comprises a second conductive plate (note opposite side 7) coupled to the first end wall and operatively associated with and parallel to the driven end wall (Fig. 6).
Claim 25:  Maruyama and Kamiya teach the previous limitations.  Maruyama further discloses that the second conductive plate is configured to provide an electric field of reversible polarity and is electrically associated with the driven end wall to cause the driven end wall to oscillate at the drive frequency in response to reversing the polarity of the electric field of the second conductive plate (see Fig. 6, note polarity reversal as can be appreciated from 5/7/8/19).
Claim 26:  Maruyama and Kamiya teach the previous limitations.  Maruyama further discloses that the electric field of the second conductive plate is further configured to have an opposite polarity to the electric field of the first conductive plate see Fig. 6, note opposite polarity arrangement as can be appreciated from 5/7/8/19).
s 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP354093205A) in view of Kamiya (JP200974418A) and in further view of Potter (US20020182091).  
Claims 27-28:  Maruyama and Kamiya teach the previous limitations.  Maruyama does not disclose the details of its end wall being formed from insulating materials or electret material.  However, Potter teaches an actuating device whose end walls utilize insulating materials or electret material (see Potter, paragraph 26).  It would have been obvious before the effective filing date of the invention to utilize such materials from Potter into the apparatus of Maruyama to provide efficient electrostatic operation of the pump device and prevent minimize electric charge dissipation.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP354093205A) in view of Jaeb (US20110190670).  
Claim 29:  Maruyama discloses a disc pump system having an electrostatic drive mechanism (Fig. 6), the system comprising a disc pump having a driven end wall (4/5) and a conductive plate (7); drive circuit (8/19) configured to apply a drive signal to the conductive plate.
Maruyama does not disclose a battery coupled to the pump or a processor that could be coupled to the drive circuit to communicate a control signal to the drive circuit.  However, it is well known to utilize a battery to power disc pumps as shown by Jaeb (see paragraph 60, note battery 514).  Additionally, Jaeb additional shows that it is well known to utilize a processor (see Fig. 5, note microcontroller 502) that could be coupled to a drive circuit to communicate a control signal to the drive circuit.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to .
Claims 30, 32, 34-37 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP354093205A) in view of Jaeb (US20110190670) and in further view of Kamiya (JP200974418A).
Claim 30:  Maruyama and Jaeb teach the previous limitations.  Muriyama further discloses a sidewall (note portion of 6 near one end of 3); a first end wall (note one end wall 1/2) coupled to a first end of the sidewall; the driven end wall (4/5) coupled to a second end of the cylindrical sidewall to form a cavity (3) for containing a fluid, the driven end wall configured to oscillate at a drive frequency (see Figs. 5-6); a substrate (note opposite other end wall 1/2), the driven end wall disposed between the first end wall and the substrate (Fig. 6); Page 3 of 6Application No.: Not Yet AssignedDocket No.: TTP.0115D1N2Preliminary Amendmenta leg structure (note opposite portion of 6 near opposite end of 3) extending from the sidewall and mounted to the substrate, the leg structure spacing the substrate from the driven end wall (Fig. 6); the conductive plate (7) mounted to the substrate and operatively associated with and parallel to the driven end wall (Fig. 6); a first opening (note opening near 1/2) disposed in the first end wall and extending through the first end wall; and one or more second openings (note other openings near 1/2) disposed in the first end wall and extending through the first end wall.
Dugan does not disclose a cylindrical sidewall/leg structure.  However, Kamiya teaches a pump which incorporates cylindrical sidewall/leg layers (see Fig. 3) and which circular geometry would distribute bending stresses equally around the perimeter of the 
Claim 32:  Maruyama, Jaeb and Kamiya teach the previous limitations.  Maruyama further discloses that the drive signal comprises a conductive plate drive signal configured to be applied to the conductive plate (Fig. 6, see drive signal line connecting w/ 7); and a driven end wall drive signal configured to be applied to the driven end wall (Fig. 6, see drive signal line connecting with 5).
Claim 34:  Maruyama, Jaeb and Kamiya teach the previous limitations.  Maruyama further discloses that the drive circuit is configured to provide an electric field of reversible polarity to the conductive plate (7), and the conductive plate is electrically associated with the driven end wall to cause the driven end wall to oscillate at the drive frequency in response to reversing the polarity of the electric field of the conductive plate (see Fig. 6, note polarity reversal as can be appreciated from 5/7/8/19).  
Claim 35:  Maruyama, Jaeb and Kamiya teach the previous limitations.  Maruyama further discloses that the conductive plate is a first conductive plate (7), and the disc pump further comprises a second conductive plate (note opposite 7) coupled to the first end wall and operatively associated with and parallel to the driven end wall (Fig. 6).
Claim 36:  Maruyama, Jaeb and Kamiya teach the previous limitations.  Maruyama further discloses that the second conductive plate (7) is configured to provide an electric field of reversible polarity and is electrically associated with the driven end wall to cause the driven end wall to oscillate at the drive frequency in 
Claim 37:  Maruyama, Jaeb and Kamiya teach the previous limitations.  Maruyama further discloses that the electric field of the second conductive plate is further configured to have an opposite polarity to the electric field of the first conductive plate (see Fig. 6, note polarity reversal as can be appreciated from 5/7/8/19).
Claim 40:  Maruyama, Jaeb and Kamiya teach the previous limitations.  Maruyama further discloses that the drive circuit is configured to switch a charge applied to the driven end wall and the conductive plate (see Fig. 6, note polarity reversal as can be appreciated from 5/7/8/19).
Claim 41:  Maruyama, Jaeb and Kamiya teach the previous limitations.  Maruyama further discloses that the drive circuit is configured to apply a same charge to the driven end wall and the conductive plate to move the driven end wall away from the conductive plate and to reverse the charge to the conductive plate to move the driven end wall toward the conductive plate (see Fig. 6, note polarity reversal as can be appreciated from 5/7/8/19).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP354093205A) in view of Jaeb (US20110190670) and Kamiya (JP200974418A) and in further view of Wackerle (US20110280755).
Claim 31:  Maruyama, Jaeb and Kamiya teach the previous limitations.  Maruyama does not disclose driving the driven end wall at a resonant cavity frequency.  However, Wackerle teaches a pump apparatus which is electrostatically driven at a resonant cavity frequency (see paragraphs 54 and 56-57).  It would have been obvious .
Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP354093205A) in view of Jaeb (US20110190670) and Kamiya (JP200974418A) and in further view of Potter (US20020182091).
Claims 38-39:  Maruyama, Jaeb and Kamiya teach the previous limitations.  Maruyama does not disclose the details of its end wall being formed from insulating materials or electret material.  However, Potter teaches an actuating device whose end walls utilize insulating materials or electret material (see Potter, paragraph 26).  It would have been obvious before the effective filing date of the invention to utilize such materials from Potter into the apparatus of Maruyama to provide efficient electrostatic operation of the pump device and prevent minimize electric charge dissipation.
Claim 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rensburg (US20100310397) in view of Hetzer (US 5,764,258) and in further view of Jaeb (US20110190670).
Claim 29:  Rensburg discloses a disc pump system having an electrostatic drive mechanism (Figs. 1-5, paragraph 31), the system comprising a disc pump having a driven end wall (12) and a conductive device (paragraph 31, “device in a force-transmitting relation with the end wall 12); and a drive circuit (see paragraph 38, “control circuitry”) configured to apply a drive signal.
Rensburg discloses the option of the pump to be driven in an electrostatic manner (see paragraph 31) but is not explicit about a drive circuit applying a drive signal 
Rensburg does not disclose a battery coupled to the pump or a processor that could be coupled to the drive circuit to communicate a control signal to the drive circuit.  However, it is well known to utilize a battery to power disc pumps as shown by Jaeb (see paragraph 60, note battery 514).  Additionally, Jaeb also shows that it is well known to utilize a processor (see Fig. 5, note microcontroller 502) that could be coupled to a drive circuit to communicate a control signal to the drive circuit.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ a battery and processor like that taught by Jaeb into the apparatus of Rensburg as modified by Hetzer in order to allow the pump device to be used in remote locations as well as to provide additional control over the pump and prevent it from overheating or becoming damaged (see Jaeb paragraph 60).
Claim 32:  Rensburg, Hetzer and Jaeb teach the previous limitations.  Hetzer further teaches that its drive signal comprises a conductive plate drive signal configured to be applied to the conductive plate and a driven end wall drive signal configured to be applied to the driven end wall (see col. 2, lines 55-63, Examiner noting the drive signals provided by the electrical circuit to alternatingly operate the electrodes 36/38 which would correlate to the conductive plate/driven end wall, respectively).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rensburg (US20100310397) in view of Hetzer (US 5,764,258) and Jaeb (US20110190670) and in further view of Vogeley (US20050225201).
Claim 33:  Rensburg, Hetzer and Jaeb teach the previous limitations.  Rensburg does not disclose that the system further comprises a temperature sensor configured to determine a temperature of one or more components of the disc pump, the temperature sensor communicatively coupled to the processor, and in response receiving temperature data from the temperature sensor, the processor further configured to analyze temperature data and derive the control signal.  However, Vogeley teaches a pumping system (Fig. 3D) which uses a temperature sensor (112-3D) configured to measure temperature of a disc pump component (note pump cavity near 30) and via processor components, analyzing/deriving a control signal (note adjustment of the drive signal via 100,102) in response to the measured temperature (see Abstract, paragraphs 16-18, 65, 130).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ a temperature sensor arrangement as taught by Vogeley into the apparatus of Rensburg so as to improve the capability of the pump (see paragraph 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.